UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-3418 CALVERT CASH RESERVES (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Twelve months ended September 30, 2010 Item 1. Report to Stockholders. Calvert Cash Reserves Institutional Prime Fund Annual Report September 30, 2010 Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com, click on My Account, and select the documents you would like to receive via e-mail. If you’re new to account access, you’ll be prompted to set up a personal identification number for your account. Once you’re in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. TABLE OF CONTENTS 1 Shareholder Letter 3 Shareholder Expense Example 4 Report of Independent Registered Public Accounting Firm 5 Statement of Net Assets 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Notes to Financial Statements 15 Financial Highlights 16 Explanation of Financial Tables 17 Proxy Voting and Availability of Quarterly Portfolio Holdings 18 Trustee and Officer Information Table Dear Shareholders: Investment Performance For the 12-month period ended September 30, 2010, Calvert Cash Reserves Institutional Prime Money Market Fund returned 0.15%, while its benchmark, the Lipper Institutional Money Market Funds Average, returned 0.08%. Investment Climate The 12-month period that ended September 30, 2010 was another eventful chapter in the history of the U.S. economy and financial markets. The period can be divided, roughly, into three parts. The first, from fall 2009 through winter 2010, featured solid economic growth driven by federal stimulus funding and corporate inventory replenishment. During this time, interest rates increased, with the yield on 10-year Treasury notes reaching 4% early in April.1 The Federal Reserve (Fed) began to passively withdraw monetary stimulus and prepared to more actively draw off excess reserves later in the year. In the spring, the brewing European sovereign debt crisis boiled over and investors’ risk-aversion returned. The European Union and European Central Bank struggled to establish control, which eventually affected U.S. markets. Yields on liquid, low-risk instruments like Treasuries declined, while the prices of stocks and riskier bonds fell. In addition, there was evidence that the U.S. recovery had stumbled. Indeed, economic growth, which had reached a 5% annualized rate during the last quarter of 2009,2 slowed to 1.7% annualized for the April through June period. The pace of private sector job creation also slowed, and the Fed shelved its plan to withdraw monetary stimulus. In the summer, European leaders firmly took control of the debt crisis. Investors’ risk appetite revived and markets recovered globally. Savers sought to escape money-market yields, which were near zero percent, and investors sought higher-yielding opportunities. The U.S. economic outlook, however, remained uncertain. During the last three months of the reporting period, the Fed made it clear that low interest rates would persist. In addition, the Fed revived its Treasury purchase program during August. Bonds continued to rally, providing strong returns in the July through September quarter. As of early October, estimates of economic growth from the Wall Street Journal survey of economic forecasters indicated that the economy grew 3.2% over the entire reporting period. This is in line with the long-term average growth rate for the United States, but is only about one-half the pace experienced during the recovery stages of past deep recessions. We believe that the recovery phase will probably end in the first quarter of 2011, when GDP growth will likely match or eclipse its 2007 high. The core inflation rate dropped steadily during the first half of the reporting period before settling at 0.9%. It has remained at that level for the past several months.3 The dollar declined broadly, except against the euro, as investors expected the U.S. government and central bank to continue to pursue weak-dollar policies to support exports. Portfolio Strategy Since the Fed kept the federal funds rate at historic lows during the period, we continued to invest primarily in variable-rate demand notes and U.S. Treasury and agency securities. This strategy allowed us to provide liquidity and preserve principal without sacrificing credit quality or increasing interest-rate risk. Outlook Looking ahead, we think that the process of economic recovery, repair, and restructuring after the severe financial crisis of 2008 and 2009 will continue. However, deleveraging in the private sector will probably continue to act as a drag on economic growth, limiting the strength of the recovery. We expect the Fed to maintain its expansionary monetary policy to support the anemic economic recovery. On the other hand, in the current political environment, we don’t foresee the passage of any large new fiscal stimulus packages unless the economy falls into another recession. % of Total Investment Allocation Investments Municipal Commercial Paper 4.2% Muncipal Obligations 4.4% Variable Rate Demand Notes 75.9% U.S. Government Agencies and Instrumentalities 11.8% U.S. Treasury 3.7% Total 100% Average Annual Total Return (year ended 9/30/10) One year 0.15% Five year 2.94% Ten year 2.68% 7-Day Simple/Effective Yield (as of 9/30/10) 7-day simple yield 0.06% 7-day effective yield 0.06% Total return assumes reinvestment of dividends. The performance data shown represents past performance and does not guarantee future results. Investment return will fluctuate so that current performance may be lower or higher than the performance data quoted. An investment in the Fund/portfolio is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.
